SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 8, 2010 Grid Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 333-143597 NA (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 45 Cove Park Road NE, Calgary, AB T3K 5XB (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:612-604-4914 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement The information contained in Item 5.02 of this Current Report on Form 8-K that pertains to the entry into a material definitive agreement is hereby incorporated into this Item 1.01. Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Kelly Sundberg On March 8, 2010, Mr. Kelly Sundberg announced his resignation from the board of directors and all positions as an officer of our company.There were no known disagreements with Mr. Sundberg. Appointment of Paul Watts On March 8, 2010, Mr. Paul Watts was appointed as our new President, CEO and sole member of the board of directors. Mr. Paul Watts was a senior broker for R.A. Chartering, Howe Robinson London from 2005-2007 where he was responsible for crude oil chartering of very large crude carriers and suezmax tankers on a global basis. Employment Agreement with Paul Watts On March 8, 2010, in connection with the appointment of Mr. Watts as our President, CEO and Director, we executed an Employment Agreement with Mr. Watts (the “Agreement”). A copy of the Agreement is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. The description of Mr. Watts’
